                      Case 1:18-cv-08421-AKH Document 58 Filed 07/20/21 Page 1 of 2
                       Case 1:18-cv-08421-AKH Document 57 Filed 07/14/21 Page 1 of 2




                                                    THE CITY OF NEW YORK
                                                   LAW DEPARTMENT
GEORGIA M. PESTANA                                     100 CHURCH STREET                              NIKI BARGU EIRAS
Acting Corporation Counsel                             NEW YORK, NY 10007                                    Senior Counsel
                                                                                                      Phone: (2 I 2) 356-3520
                                                                                                        Fax: (2 12) 356-3159
                                                                                                      nbarguei@ law.nyc.gov


                                                                                   July 14, 2021
          BYECF
          Honorable Alvin K. Hellerstein
          United Stated District Judge
          United States District Court
          Southern District of New York
          500 Pearl Street                                                                                                      p

          New York, New York 10007

                    Re:      Nakia Taylor v. City of New York, et al.,
                             18-CV-8421 (AKH)

          Your Honor:                                           Y
                          I am a Senior Counsel in the Office of Georgia M. Pestana, Acting Corporation
          Counsel of the City of New York, and the attorney representing defendants City of New York
          and Christopher Siani ("defendants") in the above-referenced matter. Defendants write to
          respectfully request an adjournment of the status conference currently scheduled for Friday, July
          23, 2021 at 10:30 a.m. until either July 30, August 6, or a date that is convenient for the Court.
          This is defendants' second request for an adjournment of the status conference and no other dates
          will be affected by this request. Plaintiffs counsel consents to this request.

                         By way of background, a status conference was previously scheduled for July 16,
          2021 at 10:00 a.m. Then by Order of the Court, dated July 6, 2021, the status conference was
          adjourned until July 23, 2021 at 10:30. See ECF Docket 56. The reason for the adjournment is
          that the undersigned has a previously scheduled court conference for the same day and time on
          another matter. Accordingly, defendants respectfully request an adjournment of the status
          conference currently scheduled for Friday, July 23, 2021 at 10:30 a.m. until either July 30,
          August 6, or a date that is convenient for the Court.

                             Thank you for your consideration herein.

                                                                            Respectfully submitted,


                                                                            Niki Bargueiras
      Case 1:18-cv-08421-AKH Document 58 Filed 07/20/21 Page 2 of 2
        Case 1:18-cv-08421-AKH Document 57 Filed 07/14/21 Page 2 of 2



                                               Senior Counsel
                                               Special Federal Litigation Division


cc:   VIAECF
      Nicholas Mindicino, Esq.
      Attorney for Plaintiff




                                    2
